Citation Nr: 0832437	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, AR


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
ear infection.

2.  Entitlement to a rating in excess of 20 percent for a 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to January 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision of the Little Rock, Arkansas Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a claim of service connection for residuals of a 
left ear infection and granted an increased (10 percent) 
rating for the service-connected right wrist disability.  A 
November 2002 rating decision (by North Little Rock) assigned 
a temporary total (convalescent) rating for the wrist, 
effective from August 6, 2002 through September 30, 2002.  A 
May 2004 rating decision by the Manila RO continued the 10 
percent rating.  Jurisdiction was transferred to the Los 
Angeles RO, which in March 2005 assigned another temporary 
total (convalescent) rating, effective from October 27, 2004 
through January 31, 2005.  A July 2005 rating decision denied 
an extension of that temporary total rating.  The veteran did 
not appeal that determination, and the time periods of 
temporary total rating are not for consideration herein.  The 
July 2005 rating decision also granted an increased (20 
percent) rating for the right wrist, effective October 1, 
2002.  The veteran has not expressed disagreement with the 
effective date assigned.  In addition, the July 2005 rating 
decision granted service connection, and a separate 10 
percent rating, for ulnar neuropathy.  The veteran did not 
appeal that determination, and the rating for ulnar 
neuropathy is not before the Board .  In September 2006 the 
case was remanded for further development.

The matter of whether new and material evidence has been 
received to reopen a claim of service connection for 
residuals of a left ear infection is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDING OF FACT

Never throughout the appeal period are the veteran's 
residuals of a right (major) wrist fracture shown to have 
been manifested by limitation of pronation to motion lost 
beyond the middle of the arc; the hand is not fixed, and the 
wrist is not ankylosed; and factors warranting extraschedular 
consideration are neither shown, nor alleged.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5213, 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in May 2000 and in October 2006 the veteran was 
provided notice of the evidence needed to support his claim 
and advised of his and VA's responsibilities in the 
development of the claim.  While he was not provided prior 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by the lack of such notice, as the instant 
decision does not address any effective date matters.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the code under which the claimant is rated 
contains criteria necessary for a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA letters do not contain the level of specificity set 
forth in Vazquez-Flores.  While there has been a notice 
defect which is presumed prejudicial, the Board finds that 
the veteran has not been prejudiced by such defect because 
the record reflects that he has substantially complete actual 
knowledge of the information mandated by the notice 
requirements which was not included in the notice provided, 
and has had ample opportunity to meaningfully participate in 
the adjudicatory process; he understands what is needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Specifically, the veteran's statements 
at the May 2000 and January 2004 VA examinations, reflect 
actual knowledge of the applicable rating criteria, and the 
descriptions he provided regarding the effect the disability 
has on his employability and daily life indicate an awareness 
on his part that such information is pertinent in 
substantiating a claim for a higher rating.  In Vazquez-
Flores the Court held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what is 
necessary to substantiate the claim.  Vazquez-Flores, at 48, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Finally, the rating decisions during the appeal period 
include discussions of the applicable rating criteria, and 
the criteria were set forth in further detail in the March 
2002 statement of the case (SOC).  The claim was 
readjudicated after the veteran had opportunity to respond 
(See November 2007 supplemental SOC (SSOC)).

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and the RO has arranged for VA examinations, including 
most recently in July 2007.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  On close review of the 
entire record the Board found no distinct period during which 
the criteria for the next higher (30 percent rating for major 
right wrist disability were met (In that regard it is again 
noteworthy that the periods when a temporary total rating was 
assigned are not for consideration.).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran sustained a right (major) wrist fracture in 
service.  Service connection for residuals of the fracture, 
rated noncompensable, was awarded by a November 1981 rating 
decision.  In rating disabilities involving the extremities, 
a distinction is made between the major (dominant) and the 
minor extremities.  The veteran is right-handed, and his 
right wrist is the major one.  He submitted this claim for 
increase in April 2000.  

On May 2000 VA examination, the veteran complained of 
constant pain.  He reported wearing a wrist and forearm 
splints all the time.  He complained of occasional tingling 
about the wrist.  He reported popping with movement, and 
increased pain with lifting, twisting and weather changes.  
He reported his only absolute functional loss was his 
inability to catch a softball, but that he had daily swelling 
of the right wrist.  He worked at a VA facility (in 
housekeeping), and had not lost any time from work due to his 
right wrist disability.  Physical examination revealed the 
right wrist was in a wrist and forearm splint.  There was 
generalized tenderness, with slight edema.  Dorsiflexion was 
to 35 degrees, plantar flexion to 40 degrees, ulnar deviation 
to 20 degrees and radial deviation to 10 degrees, all 
corresponding to the point of onset of pain.  Sensation was 
intact.  Wrist strength was diminished 25 percent.

On January 2004 examination on behalf of VA, the veteran 
reported that his wrist pain caused problems with holding and 
gripping things.  He was able to brush his teeth, dress, and 
drive a car.  Because of wrist pain he had trouble handling 
trash, pushing a lawnmower, and cooking.  Physical 
examination revealed hypertrophy of the right wrist; 
dorsiflexion was 0 to 10 degrees; palmar flexion was 0 to 20 
degrees; radial deviation was 0 to 10 degrees; and ulnar 
deviation was 0 to 20 degrees.  He had pain throughout the 
ranges of motion.  He complained of some fatigue and 
weakness.  There was no lack of endurance or incoordination 
on the right.  There was no ankylosis.  The examiner opined 
that the veteran exhibited poor range of motion, and that 
such affected his ability to perform daily activities such as 
lifting and gripping, and had affected him in his occupation 
as a VA Medical Center housekeeper.

On evaluation by occupational herapy in April 2005, the 
veteran complained of right wrist pain and impaired function.  
Range of motion studies for the right wrist revealed active 
supination of the right forearm from 0-40 degrees, and 
passive supination from 0-60 degrees, with pain in the ulnar 
wrist.  Pronation was considered within normal limits, with 
pain in the dorsal wrist.  The evaluator noted that the 
veteran wore a splint 24 hours a day; was last employed, in 
small engine repair, "on 7-18-05"; stopped secondary to 
inability to hold a wrench; and engaged in fishing, card, and 
basketball for leisure.  

On July 2007 VA examination, the veteran reported pain and 
lost grip strength.  He reported wearing a brace since 2004.  
Physical examination revealed very slight swelling in the 
ulnar carpal area of the wrist.  There was no other 
deformity.  There was no atrophy.  He was able to make a full 
fist.  His grip strength was decreased.  Objective 
neurological evaluation was completely normal.  There was no 
heat or instability about the wrist.  Supination and 
pronation was to 90 degrees; dorsiflexion was to 45 degrees, 
and palmar flexion was to 65 degrees.  The examiner noted: 

"[The veteran] has a habit disuse of this hand, wears a 
brace, and uses it almost not at all.  From an objective 
standpoint, there is no anatomic demonstrable basis for 
this weakness or lack of use.  . . . He does not work, 
so it does not affect his daily occupation.  His daily 
activities are that he does not use his right hand 
voluntarily.  . . He did  not describe painful motion.  
He did not have any additional limitation following 
testing x 3 in all directions, and he does not describe 
flare-ups.  He has no instability and his diagnostic and 
clinical tests have been noted."

As the veteran has not disagreed with the effective date of 
increase assigned by the July 2005 rating decision that 
increased the rating for his right wrist disability (not 
including ulnar neuropathy, which rating he did not appeal) 
to 20 percent, the focus of the Board's consideration is on 
entitlement to a rating in excess of 20 percent effective 
from October 1, 2002, the effective date of the 20 percent 
rating.

It is also noteworthy with respect to the July 2005 rating 
decision that the explanation for the assignment of the 20 
percent rating refers to impairment of pronation and 
supination (38 C.F.R. § 4.71a, Code 5213) while the rating 
decision itself lists the rating as continuing under Code 
5215 (for limitation of motion in dorsiflexion and palmar 
flexion).  [Inasmuch as the maximum schedular rating under 
Code 5215 is 10 percent, the coding on the rating should be 
amended to reflect that the current rating is under Code 
5213.]  

As noted above, the 20 percent rating currently assigned for 
the veteran's orthopedic right wrist disability exceeds the 
maximum available under Code 5215.  Consequently, 
consideration of a higher rating must be under alternate 
rating criteria.  Code 5213 addresses impairment of 
supination and pronation of the forearm, and provides a 20 
percent rating where major extremity pronation is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation, or when the hand is fixed near the middle of the 
arc or moderate pronation.  A 30 percent rating requires that 
pronation of the major arm is limited to the extent that 
motion is lost beyond the middle of the arc or the hand is 
fixed in full pronation.  38 C.F.R. § 4.71a, Code 5213.  A 
rating in excess of 20 percent may also be assigned where the 
major wrist is anklyosed.  38 C.F.R. § 4.71a, Code 5214.  

The normal range of wrist motion is 20 degrees radial 
deviation; 45 degrees ulnar deviation; 70 degrees extension; 
80 degrees flexion; 80 degrees pronation of forearm; and 85 
degrees supination of forearm.  38 C.F.R. § 4.71, Plate I.

The only examinations medical evidence of record that 
discusses pronation of the veteran's right arm is in the 
reports of the veteran's evaluation by occupational therapy 
in April 2005 (when pronation was described as within normal 
limits (WNL)) and his VA examination in July 2007 (when 
pronation of the right arm was to 90 degrees).  Clearly, 
neither examination shows a disability picture of motion lost 
beyond the middle of the arc (or approximating that level of 
severity).  The hand has not been found to be fixed, nor has 
the wrist been found to be anklyosed.  No criterion for a 
schedular rating in excess of 20 percent for orthopedic 
disability of the major wrist is met or approximated.  

The Board has considered whether referral of the claim for 
extraschedular consideration (under 38 C.F.R. § 3.321) is 
indicated.  While the veteran has indicated in statements 
that his disability affects some activities/hobbies, as well 
as his employment, he has stated that the disability had not 
caused him to miss time at work.  As other factors warranting 
extraschedular consideration are neither shown, nor alleged, 
referral for extraschedular consideration is not indicated.  
The preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 


ORDER

A rating in excess of 20 percent for residuals of a right 
wrist fracture is denied.
REMAND

The September 2006 Board remand specifically ordered that 
VCAA notice should include the applicable regulatory 
definition of new and material evidence, the evidence 
necessary to substantiate a claim of service connection for 
left ear disability, the elements of service connection 
insufficiently substantiated in the prior decision, and the 
evidence necessary to substantiate the pertinent element or 
elements (in essence, the notice mandated by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006)).  On remand the 
veteran was not given notification of the applicable 
regulatory definition of new and material evidence (as the 
current definition was included, and the veteran's request to 
reopen was received in April 2000, i.e., prior to August 29, 
2001).  The November 2007 SSOC included the current 
definition of new and material evidence, which, as noted, 
does not apply.  Furthermore, notice of the evidence 
necessary to substantiate the underlying claim was not 
included.  Finally, the veteran was not informed the specific 
elements of service connection that were found to be 
insufficiently substantiated in the prior decision denying 
service connection.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to strict compliance with the remand orders.  The U.S. 
Court of Appeals for Veterans Claims held that the Board errs 
if it fails to ensure compliance with its remand orders.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran a 
notice letter advising him that because 
there was a prior final denial of his 
claim, i.e., the November 1981 rating 
decision, he must submit (VA must receive) 
new and material evidence to reopen the 
claim, and the further notice required in 
such claims in accordance with the Court's 
decision in Kent, supra.  The notice must 
specifically include the appropriate (pre-
August 29, 2001) definition of new and 
material evidence (i.e. 38 C.F.R. § 
3.156(a)) and should draw attention to the 
fact that the previous letter and SSOC 
included the incorrect definition.  He 
must be given the elements necessary to 
substantiate the underlying claim for 
service connection.  He must also be 
specifically advised that because his 
claim was previously denied because a left 
ear infection was not shown to have been 
incurred in service, nor was a left ear 
infection currently shown, for evidence to 
be new and material, it would have to tend 
to show 1) current left ear infection-
related disability and 2) that a left ear 
infection was incurred in service, and 
that the current disability is related to 
such infection.  He should have ample 
opportunity to respond.

2.  The RO should then review the record, 
arrange for any further development 
suggested by the veteran's response, and 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


